DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Claim Objections

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim 1 is objected to because of the following informalities:

The claim 1 recites “A sending method, comprising:”.  Thus, for clarity, the claim is objected to because the preamble should include a device/apparatus and/or user equipment in the preamble so that it is clear what is performing the method.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al. (Pub. No.: US 20090052427 A1), hereinafter Oketani, in view of LEE et al. (Pub. No.: US 20180083749 A1), hereinafter LEE.

With respect to claim 1, Oketani teaches A sending method, comprising: 
receiving first indication information for uplink data transmission (figure 2, [0080], In data processing circuit 1, DFT circuit 11 performs an Ntx_d point DFT computation on a data signal, thereby converting the data signal into a frequency-domain signal. The data signal is delimited to a data block size (=Ntx_d) in which encoded data symbols are transmitted as one block, and comprises Ntx_d symbols), wherein the first indication information is used to indicate a frequency resource for the uplink data transmission, and wherein the frequency resource comprises N subcarriers (figure 2, [0081], Roll-off filter circuit 12 performs a roll-off filtering process on the converted frequency-domain data signal in the frequency domain. Subcarrier mapping circuit 13 maps the data signal that has passed through roll-off filter circuit 112 onto subcarriers (specified for respective users). "0" is inserted into subcarriers that are not specified for respective users. Subcarrier mapping circuit 13 generates a data signal having a total of Ndft_d symbols); 
and sending an uplink reference signal associated with the uplink data transmission, wherein a length of a sequence of the uplink reference signal is M (figure 2, [0084], pilot sequence in the frequency domain represents a pilot signal converted into a frequency-domain signal that is generated by performing an Ntx_p point DFT computation on pilot signal symbols (the number of symbols=a sequence length=a pilot block size=the number of subcarriers before a pilot signal passes through the transmission filter=Ntx_p) transmitted as one block).

Oketani does not explicitly teach wherein a roll-off factor of a filter for the uplink data transmission is not greater than 2M/N - 1, wherein N/2≤M<N, wherein N is a positive integer, and wherein M is a positive integer.  

However, LEE teaches wherein a roll-off factor of a filter for the uplink data transmission is not greater than 2M/N - 1, wherein N/2≤M<N, wherein N is a positive integer, and wherein M is a positive integer ([0107], If a raised cosine filter roll-off factor is set to 1…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LEE, wherein a roll-off factor of a filter for the uplink data transmission is not greater than 2M/N - 1, wherein N/2≤M<N, wherein N is a positive integer, and wherein M is a positive integer, into the teachings of Oketani, in order for allocating resources for supporting a plurality of wireless communication modes in a wireless communication system and a device (LEE, [0002]).

With respect to claim 2, Oketani teaches wherein the length of the sequence of the uplink reference signal is determined based on received second indication information (figure 2, [0080], In data processing circuit 1, DFT circuit 11 performs an Ntx_d point DFT computation on a data signal, thereby converting the data signal into a frequency-domain signal. The data signal is delimited to a data block size (=Ntx_d) in which encoded data symbols are transmitted as one block, and comprises Ntx_d symbols).

With respect to claim 3 Oketani teaches wherein a frequency resource occupied by the sequence of the uplink reference signal is M intermediate subcarriers of the N subcarriers (figure 2, [0084], pilot sequence in the frequency domain represents a pilot signal converted into a frequency-domain signal that is generated by performing an Ntx_p point DFT computation on pilot signal symbols (the number of symbols=a sequence length=a pilot block size=the number of subcarriers before a pilot signal passes through the transmission filter=Ntx_p) transmitted as one block).


With respect to claim 8, Oketani teaches A sending apparatus, comprising: 
a receiver, the receiver configured to receive first indication information for uplink data transmission(figure 2, [0080], In data processing circuit 1, DFT circuit 11 performs an Ntx_d point DFT computation on a data signal, thereby converting the data signal into a frequency-domain signal. The data signal is delimited to a data block size (=Ntx_d) in which encoded data symbols are transmitted as one block, and comprises Ntx_d symbols), wherein the first indication information is used to indicate a frequency resource for the uplink data transmission, and wherein the frequency resource comprises N subcarriers (figure 2, [0081], Roll-off filter circuit 12 performs a roll-off filtering process on the converted frequency-domain data signal in the frequency domain. Subcarrier mapping circuit 13 maps the data signal that has passed through roll-off filter circuit 112 onto subcarriers (specified for respective users). "0" is inserted into subcarriers that are not specified for respective users. Subcarrier mapping circuit 13 generates a data signal having a total of Ndft_d symbols); and a transmitter, the transmitter configured to send an uplink reference signal associated with the uplink data transmission, wherein a length of a sequence of the uplink reference signal is M (figure 2, [0084], pilot sequence in the frequency domain represents a pilot signal converted into a frequency-domain signal that is generated by performing an Ntx_p point DFT computation on pilot signal symbols (the number of symbols=a sequence length=a pilot block size=the number of subcarriers before a pilot signal passes through the transmission filter=Ntx_p) transmitted as one block).

Oketani does not explicitly teach wherein a roll-off factor of a filter for the uplink data transmission is not greater than 2M/N - 1, wherein N/2≤M<N, wherein N is a positive integer, and wherein M is a positive integer.  

However, LEE teaches wherein a roll-off factor of a filter for the uplink data transmission is not greater than 2M/N - 1, wherein N/2≤M<N, wherein N is a positive integer, and wherein M is a positive integer ([0107], If a raised cosine filter roll-off factor is set to 1…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LEE, wherein a roll-off factor of a filter for the uplink data transmission is not greater than 2M/N - 1, wherein N/2≤M<N, wherein N is a positive integer, and wherein M is a positive integer, into the teachings of Oketani, in order for allocating resources for supporting a plurality of wireless communication modes in a wireless communication system and a device (LEE, [0002]).

With respect to claim 9, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 10, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469